Exhibit 10.1
 
 
ACQUISITION AGREEMENT
 
This ACQUISITION AGREEMENT (this “Agreement”) is entered into as of September
30, 2013 by and among Smokin Concepts Development Corporation, a Colorado
corporation (“SCDC”), Bourbon Brothers Holding Company, LLC, a Colorado limited
liability company (“BBHC”), and JW Roth and Robert Mudd (the
“Principals”).  Capitalized terms used herein (including in the immediately
preceding sentence) and not otherwise defined herein shall have the meanings set
forth in Section 9.1 hereof.
 
WHEREAS, the Board of Managers of BBHC (“BBHC Board”) has unanimously (a)
determined that it is in the best interests of BBHC and its members, and
declared it advisable, to enter into this Agreement with SCDC, (b) approved the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, and (c) resolved, subject to the terms and
conditions set forth in this Agreement, to recommend adoption and approval of
this Agreement by the members of BBHC;
 
WHEREAS, the BBHC members (the “Members”) own all of the equity interests in
BBHC;
 
WHEREAS, the Board of Directors of SCDC (the “SCDC Board”) has determined that
the other transactions contemplated by this Agreement, including the issuance of
shares of common stock, no par value per share, of SCDC (“SCDC Common Stock”) to
the members of BBHC pursuant to the terms of this Agreement (the “Share
Issuance”), is consistent with and in furtherance of the long-term business
strategy of SCDC and fair to, and in the best interests of, SCDC and its
stockholders;
 
WHEREAS, for federal income tax purposes, the Contribution is intended to
qualify for non-recognition under the provisions of Section 351 of the United
States Internal Revenue Code of 1986, as amended (the “Code”);
 
WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the Contribution and the
transactions contemplated by this Agreement and also to prescribe certain
conditions to the Contribution.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the parties agree as
follows:
 
ARTICLE 1
THE CONTRIBUTION


1.1 The Contribution.  On the terms and subject to the conditions set forth in
this Agreement, at the Effective Time, (a) the Members will contribute all of
their right, title and interest in BBHC to SCDC (the “Contribution”), and (b) in
exchange, SCDC will issue shares of SCDC Common Stock (the “Shares”) in the
amount determined under Section 2.1 below.
 
1.2 Closing.  Upon the terms and subject to the conditions set forth herein, the
closing of the Contribution (the “Closing”) will take place at 12:00 noon
Mountain time, on November 11, 2013 (which shall be the “Effective Time” as used
herein), or as soon thereafter as may be agreed upon by the parties, but in any
event as soon as practicable after the conditions to Closing set forth in
Article 6 hereof are met.  The Closing shall be held at the offices of Burns
Figa & Will, PC, 6400 S. Fiddlers Green Circle, Suite 1000, Greenwood Village,
CO, 80111, unless another place is agreed to by the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
1.3 Effective Time.  Subject to the provisions of this Agreement, at the Closing
the Members will make the Contribution, and SCDC will issue the Shares to the
Members, such that after the Contribution, SCDC will own all the equity
interests in BBHC and be the sole member of BBHC.
 
1.4 SCDC Directors and Officers.  The directors and officers of SCDC shall, from
and after the Effective Time, be as follows: J.W. Roth, Chairman and Director;
Robert Mudd, Director, President and CEO; and David Lavigne,
Secretary/Treasurer, each of whom shall hold office until their successors have
been duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the articles of incorporation and
by-laws of SCDC.
 
1.5 Approval by SCDC Disinterested Shareholders.  The disinterested shareholders
of SCDC shall have approved this Agreement and the Exchange Ratio.  The SCDC
Board has defined disinterested shareholders to be those SCDC shareholders who
have a less than 10% ownership interest in BBHC.
 
1.6 Name.  As promptly as practicable following the Effective Time, SCDC shall
change its name to “Bourbon Brothers Holding Corporation.”  SCDC shall take any
and all actions that are reasonably necessary, proper or advisable to effect
such changes including, without limitation, preparing, executing and delivering
such agreements, registrations, applications, amendments, approvals,
certifications and other documents as may be necessary to effect such name
change and symbol change with Secretaries of State, the SEC, other Governmental
Authorities and the Financial Industry Regulatory Authority.
 
1.7 Spinoff of Certain Assets.  Immediately prior to the Effective Time, BBHC
and its subsidiary Bourbon Brothers Restaurant Group, LLC (“BBRG”) shall have
transferred 49% of its ownership (the “Spinoff”) in BBRG to Bourbon Brothers
Investors, LLC.
 
1.8 Sufficient Cash or Business Plan Progress for BBHC.  Prior to Closing, BBHC
shall have demonstrated to SCDC that it has sufficient cash on hand in an amount
satisfactory to SCDC’s Board to accomplish at least the initial phases of its
business plan or, alternatively, evidence that BBHC has already accomplished
sufficient initial phases of BBHC’s business plan that SCDC’s Board, in its sole
discretion, deems satisfactory progress to support BBHC’s overall business
objectives.
 
1.9 Amendment to Franchise Agreement. SCDC shall have entered into an amendment
to its franchise agreement with the franchisor to the satisfaction of BBHC’s
Managers, in their sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
1.10  Short Term Working Capital Loan.   SCDC and BBHC shall have entered into a
short term working capital loan such that SCDC can continue to pursue its
business plan with no working capital shortfall.
 
1.11 No Registration Statement.   SCDC does not intend to file a registration
statement to register the issuance or resale of the Shares issued to the
Members.  The Members must accept the Shares for investment purposes only,
without a view toward further distribution thereof, and may only be transferred
pursuant to an exemption from the registration thereof under applicable federal
and state securities laws.
 
1.12 Member Consent.  On or prior to the Closing, each Member of BBHC shall have
executed a Consent to Contribution to this Agreement in the form of Exhibit A
(the “Consent”) and shall have tendered the Certificates (“Certificates”)
representing Units owned by the Members.


ARTICLE 2
EFFECT OF THE CONTRIBUTION ON CAPITAL STOCK


2.1 Effect of the Contribution on Capital Stock.  At the Effective Time, as a
result of the Contribution of BBHC Units, each unit representing membership
interests in BBHC (each, a “Unit” and collectively, the “Units”) will be
contributed to SCDC in exchange for the right to receive the number of shares of
SCDC Common Stock (the “Contribution Consideration”) equal to the Exchange Ratio
with SCDC owning 20% of SCDC and BBHC owning 80% of SCDC after the closing. The
“Exchange Ratio” is 2.034 if 18,790,000 Units are outstanding at the Effective
Time, calculated based on the holders of outstanding capital stock of SCDC (of
which there are 9,554,553 shares outstanding). If only 17,190,000 Units are
outstanding, then the Exchange Ratio will be 2.22328. Between these two levels
of BBHC Units outstanding at Closing, the Exchange Ratio will be adjusted
proportionately.
 
2.2 Payment.
 
a.  
Prior to the Effective Time, SCDC shall appoint an exchange agent reasonably
acceptable to BBHC (the “Exchange Agent”) to act as the agent for the purpose of
delivering the Contribution Consideration for the Certificates which immediately
prior to the Effective Time represented the Units.  On and after the Effective
Time, SCDC shall deposit with the Exchange Agent, certificates of SCDC Common
Stock representing the aggregate Contribution Consideration that is issuable in
respect of all of the Units represented by the Certificates (the “Exchange
Fund”) in amounts and at the times necessary for such issuance.  If for any
reason (including losses) the Exchange Fund is inadequate to pay the amounts to
which holders of Shares shall be entitled under Section 2.1(b), SCDC shall take
all steps necessary to deposit in trust additional certificates with the
Exchange Agent sufficient to make all issuances required under this Agreement,
and SCDC shall in any event be liable for the payment thereof.  The Exchange
Fund shall not be used for any other purpose.  SCDC shall pay all charges and
expenses, including those of the Exchange Agent, in connection with the delivery
to the Members of the Contribution Consideration.  Promptly before the Effective
Time, BBHC shall deliver to SCDC and the Exchange Agent a current and complete
ledger that identifies all of the holders of the Units as of the Effective Time
and the Certificates that BBHC has issued to such holders to represent such
Units.  Promptly after the Effective Time, SCDC shall cause the Exchange Agent
to send to each record holder of Units at the Effective Time SCDC Common Stock
representing the Contribution Consideration payable to each such holder of
Units.

 
 
3

--------------------------------------------------------------------------------

 
b.  
Each holder of Units that have been exchanged for the right to receive the
Contribution Consideration shall be entitled to receive the Contribution
Consideration in respect of Units represented by a Certificate.  At the
Effective Time pursuant to the provisions of this Article 2, each Certificate
shall immediately be deemed to have been transferred to SCDC without further
action by any party.

 
c.  
No fractional shares of SCDC Common Stock shall be issued.  If the aggregate
number of shares of SCDC Common Stock that a holder of Units is entitled to
receive pursuant to Section 2.1(a) is a fractional share, the number of shares
of SCDC Common Stock such holder is entitled to receive will be rounded up to
the next whole number.

 
d.  
All Contribution Consideration issued upon the exchange of the Units in
accordance with the terms hereof shall be deemed to have been issued in full
satisfaction of all rights pertaining to the Units, from and after the Effective
Time.

 
e.  
Any portion of the Exchange Fund that remains unclaimed by the holders of Units
one year after the Effective Time shall be returned to SCDC, upon demand, and
any former holder of Units shall thereafter look only to SCDC for issuance of
the Contribution Consideration.  Notwithstanding the foregoing, SCDC shall not
be liable to any holder of Units for any amounts paid to a public official
pursuant to applicable abandoned property, escheat or similar Laws.  Any amounts
remaining unclaimed by holders of Units two years after the Effective Time (or
such earlier date, immediately prior to such time when the amounts would
otherwise escheat to or become property of any Governmental Authority) shall
become, to the extent permitted by applicable Law, the property of SCDC free and
clear of any claims or interest of any person previously entitled thereto.

 
2.3 No Appraisal Rights.  No appraisal rights shall be available to holders of
Units in connection with the Contribution.
 
2.4 Withholding Rights.  Each of the Exchange Agent, SCDC, and BBHC shall be
entitled to deduct and withhold from the consideration otherwise payable to any
person pursuant to this Article 2 such amounts as may be required to be deducted
and withheld with respect to the making of such payment under any provision of
any applicable tax Law.  To the extent that amounts are so deducted and withheld
by the Exchange Agent, SCDC or BBHC, as the case may be, such amounts shall be
treated for all purposes of this Agreement as having been paid to the person in
respect of which the Exchange Agent, SCDC, or BBHC, as the case may be, made
such deduction and withholding.
 
 
4

--------------------------------------------------------------------------------

 
2.5           BBHC Options; Warrants; and Other Derivatives.  Any options,
warrants, or other rights to acquire Units of BBHC (collectively, “BBHC Rights”)
outstanding, if any, shall be assumed by SCDC, applying the Exchange Ratio to
such BBHC Rights, subject to such adjustments as may be agreed upon to determine
a tax-effective manner for the assumption or replacement of the BBHC Rights.
 
ARTICLE 3
BBHC REPRESENTATIONS AND WARRANTIES


3.1 BBHC Representations and Warranties.  BBHC and the principals, jointly and
severally, represent and warrant to SCDC as follows as of the Closing:
 
 
(a) BBHC is a duly organized and validly existing limited liability company
under the laws of the State of Colorado and is in good standing;

 
 
(b) BBHC has only those subsidiaries identified in Schedule 3.1(b);

 
 
(c) as of the Closing :

 
(i)  
the outstanding equity interests will consist of no more than 10,000,000 Class A
Voting Units and 8,790,000 Class B Non-Voting Units.  Included in
Schedule 3.1.(c)(i) is the complete list of Members and Units owned.  There are
no other outstanding Units;

 
(ii)  
BBHC has options, warrants or other rights issued and outstanding to acquire
1,410,000 Class B Units, of which 600,000 are vested.  Included as Schedule
3.1(c)(ii) is a complete list of the BBHC Rights.  There are no other
outstanding BBHC Rights;

 
(d)  
the BBHC Manager, by resolutions duly adopted at a meeting duly called and held
and not subsequently rescinded or modified in any way, has duly (i) determined
that this Agreement and the Contribution are fair to and in the best interests
of BBHC and its Members, (ii) approved this Agreement and the Contribution and
declared their advisability,  (iii) recommended that the Members of BBHC approve
and adopt this Agreement, approve the Contribution and execute the Consent;

 
(e)  
BBHC has all necessary power and authority as a limited liability company to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby; the execution and delivery of
this Agreement by BBHC and the consummation by BBHC of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action, and no other proceedings on the part of BBHC are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other
than, with respect to the Contribution, the execution of the Consent to this
Agreement by Members of BBHC and the tender of the Certificates to SCDC]; this
Agreement has been duly and validly executed and delivered by BBHC and, assuming
the due authorization, execution and delivery by SCDC constitutes a legal, valid
and binding obligation of BBHC, enforceable against BBHC in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all Laws relating to fraudulent transfers),
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at Law or in equity).  To the knowledge of BBHC, no
state takeover statute is applicable to the Contribution or the other
transactions contemplated by this Agreement;

 
 
5

--------------------------------------------------------------------------------

 
(f)  
neither the execution and delivery of this Agreement nor the consummation of the
Contribution will (i) violate, conflict with, result in a breach or default of
or accelerate the performance required by (A) the articles of organization,
operating agreement, or other organizational documents of BBHC, (B) any
agreement to which BBHC is a party or bound or to which any of its property or
assets is subject, or (C) any Law, rules or regulations to which BBHC or its
property or assets is subject or (ii) result in the creation of any mortgage,
lien, charge, pledge, security interest, encumbrance, claim or demand on any of
BBHC’s assets;

 
(g)  
all consents, approvals, permits, authorizations or filings as may be required
to be made or obtained by BBHC for the execution and delivery of this Agreement
and the completion of the transactions contemplated hereby have been or will,
prior to Closing, be made or obtained, as applicable;

 
(h)  
BBHC has conducted and is conducting its business in material compliance with
all applicable Laws of each jurisdiction in which it carries on business and has
not received a notice of non-compliance, nor knows of, nor has reasonable
grounds to know of, any facts that could give rise to a notice of non-compliance
with any such Laws;

 
(i)  
Except as described in Schedule 3.1(j), there are no undisclosed actions, suits
or proceedings, pending or, to the knowledge of BBHC, threatened against BBHC at
Law or in equity, or by any federal, provincial, state, municipal or other
governmental department, commission, board, bureau or agency, domestic or
foreign (“Governmental Authority”), and BBHC is not aware of any existing
grounds on which any action, suit or proceeding might be commenced with any
reasonable likelihood of success;

 
(j)  
management’s financial statements of BBHC as at and for the period from
inception through June 30, 2013, copies of which have been provided to SCDC (the
“BBHC Financial Statements”), have been prepared in accordance with generally
accepted accounting principles consistently applied, are true, correct and
complete in all material respects, and present fairly the financial condition of
BBHC as at the end of such period;

 
 
6

--------------------------------------------------------------------------------

 
(k)  
BBHC is not subject to any cease trade or other order of any applicable stock
exchange or securities regulatory authority and, to the knowledge of BBHC, no
investigation or other proceedings involving BBHC are currently in progress or
pending before any applicable stock exchange or securities regulatory authority;

 
(l)  
BBHC does not have any liability or obligation, whether accrued, absolute,
contingent or otherwise in excess of $5,000, except as reflected on the BBHC
Financial Statements or as incurred in the ordinary course of business after the
date of the BBHC Financial Statements;

 
(m)  
there is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of BBHC, threatened against BBHC
before any court, regulatory or administrative agency or tribunal;

 
(n)  
BBHC and each of its predecessors-in-interest has filed all federal, state, or
local income tax returns required to be filed by it from inception; none of such
federal income tax returns have been audited by the Internal Revenue Service;
Each of such income tax returns reflects the taxes due for the period covered
thereby, except for amounts which, in the aggregate, are immaterial; and all
taxes due and payable on or prior to Closing (whether or not required to be
shown on a return) have been paid;

 
(o)  
BBHC is not, and as at Closing, will not be, in default or in breach of any
material contract, agreement or like commitment;

 
(p)  
BBHC has good and marketable title to all of its material property or assets,
free of all mortgages, liens, charges, pledges, security interests,
encumbrances, claims or demands whatsoever, and no other property rights are
necessary for the conduct of the business of BBHC as currently conducted or
contemplated to be conducted; and BBHC knows of no claim or basis for any claim
that might or could adversely affect the right thereof to use, transfer or
otherwise exploit such property rights;

 
(q)  
any and all of the agreements and other documents and instruments pursuant to
which BBHC holds its property and assets (including any interest in, or right to
earn an interest in, any property), directly or indirectly, are valid and
subsisting agreements, documents or instruments in full force and effect,
enforceable in accordance with the terms thereof, and BBHC is not in default of
any of the material provisions of any such agreements, documents or instruments
nor has any such default been alleged, and such properties and assets are in
good standing under the applicable Laws of the jurisdictions in which they are
situated, and there has been no material default under any lease, licence or
claim pursuant to which BBHC derives an interest in such property or assets and
all taxes required to be paid with respect to such properties and assets to the
date hereof have been paid;

 
(r)  
BBHC has conducted and is conducting its business in compliance in all material
respects with all applicable environmental protection legislation, regulations
or by-laws or other similar Laws, by-laws, rules and regulations or other lawful
requirements of each jurisdiction in which its business is carried;

 
 
7

--------------------------------------------------------------------------------

 
 
(s)
BBHC owns or possesses sufficient trademarks, trade names, patent rights,
copyrights, domain names, licenses, approvals, trade secrets and other
intellectual property rights reasonably necessary to conduct its business.  To
BBHC’s knowledge, none of the intellectual property employed by the Company has
been obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or any of its officers, directors or employees
or otherwise in violation of the rights of any Person;

 
 
(t)
No broker’s or finder’s fee will be incurred or payable by BBHC in connection
with the transactions contemplated by this Agreement; and

 
 
(u)
No representation or warranty by BBHC in this Agreement or in any document or
schedule to be delivered by BBHC pursuant hereto, and no written statement,
certificate or instrument furnished or to be furnished by BBHC pursuant hereto
or in connection with the negotiation, execution or performance of this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state any fact necessary to make any statement herein or
therein not materially misleading or necessary to a complete and correct
presentation of all material aspects of the business of BBHC.

 
ARTICLES 4
SCDC REPRESENTATIONS AND WARRANTIES


4.1 SCDC Representations and Warranties.  Except as disclosed in the SCDC
Documents (but excluding any risk factor disclosures, any disclosure of risks
included in any “forward-looking statements” disclaimer or any other statements
that are similarly non-specific or predictive or forward-looking in nature)
represents and warrants to BBHC as follows as of the Closing:
 
(a)  
SCDC is a corporation duly organized and validly existing under the laws of the
State of Colorado and:

 
(i)  
SCDC is not in material default of its continuous disclosure obligations under
any applicable securities Laws;

 
(ii)  
SCDC is in good standing; and

 
(iii)  
The shares of SCDC Common Stock are quoted on the NASD Over the Counter Bulletin
Board (the “OTCBB”);

 
(b)  
SCDC has the subsidiaries as set forth in Schedule 4.1(b);

 
(c)  
as of the Closing:

 
(i)  
the authorized capital of SCDC will consist of 100,000,000 shares  of SCDC
Common Stock, no par value per share, and 20,000,000 shares of preferred stock,
no par value per share, of which no more than 9,554,553 shares of SCDC Common
Stock and no shares of SCDC preferred stock will be issued and outstanding;

 
 
8

--------------------------------------------------------------------------------

 
(ii)  
SCDC has derivative securities issued and outstanding as set forth in Schedule
4.1(c)(ii).  There are no other derivative securities of SCDC outstanding;

 
(iii)  
Any options, warrants, convertible notes or other rights to acquire shares of
SCDC common stock (collectively, “SCDC Rights”) outstanding, if any, shall be
adjusted to reflect exercisability or convertibility into SCDC Common Stock. The
exercise price or conversion price for SCDC Rights will not be adjusted
according to the Exchange Ratio for these options, warrants, convertible notes
or other rights ;

 
(d)  
the Shares pursuant to the Contribution will, upon their issuance, be validly
issued and outstanding, fully paid and non-assessable common shares of SCDC;

 
(e)  
the SCDC Board, by resolutions duly adopted at a meeting duly called and held
and not subsequently rescinded or modified in any way, has duly (i) determined
that this Agreement, the Contribution and the Share Issuance are fair to and in
the best interests of SCDC and its stockholders, and (ii) approved this
Agreement, the Contribution and the Share Issuance. On or prior to the Closing,
this Agreement shall have been approved by the SCDC disinterested shareholders.

 
(f)  
SCDC has all necessary corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby; the execution and delivery of this Agreement
by SCDC and the consummation by SCDC of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action, and no
other corporate proceedings on the part of SCDC are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby; this Agreement
has been duly and validly executed and delivered by SCDC and, assuming due
authorization, execution and delivery by BBHC, constitutes a legal, valid and
binding obligation of SCDC, enforceable against SCDC in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all Laws relating to fraudulent transfers),
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at Law or in equity);

 
(g)  
neither the execution and delivery of this Agreement nor the consummation of the
Contribution will (i) violate, conflict with, result in a breach or default of
or accelerate the performance required by (A) the articles of incorporation,
bylaws or other organizational documents of SCDC, (B) any agreement to which
SCDC is a party or bound or to which any of its property or assets is subject,
or (C) any Law, rules or regulations to which SCDC, or its property or assets is
subject or (ii) result in the creation of any mortgage, lien, charge, pledge,
security interest, encumbrance, claim or demand on any of SCDC’s assets;

 
 
9

--------------------------------------------------------------------------------

 
(h)  
all consents, approvals, permits, authorizations or filings as may be required
to be made or obtained by SCDC for the execution and delivery of this Agreement
and the completion of the transactions contemplated hereby have been or will,
prior to Closing, be made or obtained, as applicable;

 
(i)  
SCDC has conducted and is conducting its business in material compliance with
all applicable Laws of each jurisdiction in which it carries on business and has
not received a notice of non-compliance, nor knows of, nor has reasonable
grounds to know of, any facts that could give rise to a notice of non-compliance
with any such Laws;

 
(j)  
there are no undisclosed actions, suits or proceedings, pending or, to the
knowledge of SCDC, threatened against SCDC, at Law or in equity, or by any
Governmental Authority, and SCDC is not aware of any existing grounds on which
any action, suit or proceeding might be commenced with any reasonable likelihood
of success;

 
(k)  
the audited financial statements of SCDC for the year ended December 31, 2012,
copies of which were included on a Form 10-K that was filed by SCDC with the SEC
on March 8, 2013 and the unaudited financial statements of SCDC for the period
ended June 30, 2013, copies of which were included on a Form 10-Q that was filed
by SCDC with the SEC on August 14, 2013 (collectively, the “SCDC Financial
Statements”), have been prepared in accordance with generally accepted
accounting principles (except as required to comply with SEC reporting
obligations), are true, correct and complete in all material respects and
present fairly the financial condition of SCDC as at the end of such periods;

 
(l)  
SCDC is not subject to any cease trade or other order of any applicable stock
exchange or securities regulatory authority and, to the knowledge of SCDC, no
investigation or other proceedings involving SCDC which may operate to prevent
or restrict trading of any securities of SCDC are currently in progress or
pending before any applicable stock exchange or securities regulatory authority;

 
(m)  
SCDC does not have any material liability or obligation, whether accrued,
absolute, contingent or otherwise, not reflected in its latest
publicly-disclosed financial statements except as incurred in the ordinary
course of business;

 
(n)  
there is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of SCDC, threatened against SCDC
before any court, regulatory or administrative agency or tribunal;

 
 
10

--------------------------------------------------------------------------------

 
(o)  
SCDC has filed with the securities regulatory authorities, stock exchanges and
all applicable self-regulatory authorities a true and complete copy of all
forms, reports, schedules, statements, certifications, material change reports
and other documents required to be filed by it (such forms, reports, schedules,
statements, certifications and other documents, including any schedules included
therein, are referred to herein as the “SCDC Documents”).  The SCDC Documents,
at the time filed or, if amended, as of the date of such amendment: (i) did not
contain any misrepresentation (as defined or interpreted by securities
regulatory authorities) and did not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, not misleading; and (ii) complied in all material respects with the
requirements of applicable securities legislation and the rules, policies and
instruments of all securities regulatory authorities having jurisdiction over
SCDC, except where such non-compliance has not had and would not reasonably be
expected to have a material adverse effect on SCDC.  SCDC has not filed any
confidential material change or other report or other document with any
securities regulatory authorities or stock exchange or other self-regulatory
authority which at the date hereof remains confidential;

 
(p)  
SCDC and each of its subsidiaries has filed all federal, state, or local income
tax returns required to be filed by it from inception; none of such federal
income tax returns have been audited by the Internal Revenue Service; each of
such income tax returns reflects the taxes due for the period covered thereby,
except for amounts which, in the aggregate, are immaterial; and all taxes due
and payable on or prior to Closing (whether or not required to be shown on a
return) have been paid;

 
(q)  
SCDC is not in default or in breach of any material contract, agreement or like
commitment;

 
(r)  
SCDC has good and marketable title to all of its material property or assets, to
the extent described in the SCDC Documents, free of all mortgages, liens,
charges, pledges, security interests, encumbrances, claims or demands
whatsoever, other than those described in the SCDC Documents, and no other
property rights are necessary for the conduct of the business of SCDC as
currently conducted or contemplated to be conducted, and SCDC knows of no claim
or basis for any claim that might or could adversely affect the right thereof to
use, transfer or otherwise exploit such property rights, and except as disclosed
in the SCDC Documents;

 
(s)  
any and all of the agreements and other documents and instruments pursuant to
which SCDC and its subsidiaries hold their property and assets (including any
interest in, or right to earn an interest in, any property), directly or
indirectly, are valid and subsisting agreements, documents or instruments in
full force and effect, enforceable in accordance with the terms thereof, and
none of SCDC or its subsidiaries is in default of any of the material provisions
of any such agreements, documents or instruments nor has any such default been
alleged, and such properties and assets are in good standing under the
applicable Laws of the jurisdictions in which they are situated, and there has
been no material default under any lease, licence or claim pursuant to which
SCDC or its subsidiaries derive an interest in such property or assets and all
taxes required to be paid with respect to such properties and assets to the date
hereof have been paid;

 
 
11

--------------------------------------------------------------------------------

 
(t)  
each of SCDC and its subsidiaries has conducted and is conducting its business
in compliance in all material respects with all applicable environmental
protection legislation, regulations or by-laws or other similar Laws, by-laws,
rules and regulations or other lawful requirements of each jurisdiction in which
its business is carried;

 
(u)  
no regulatory authority having jurisdiction has issued any order preventing or
suspending trading of any currently outstanding securities of SCDC;

 
(v)  
No broker’s or finder’s fee will be incurred or payable by SCDC in connection
with the transactions contemplated by this Agreement; and

 
(w)  
No representation or warranty by SCDC in this Agreement or in any document or
schedule to be delivered by SCDC pursuant hereto, and no written statement,
certificate or instrument furnished or to be furnished by SCDC pursuant hereto
or in connection with the negotiation, execution or performance of this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state any fact necessary to make any statement herein or
therein not materially misleading or necessary to a complete and correct
presentation of all material aspects of the business of SCDC.

 
ARTICLES 5
ACCESS TO INFORMATION; COVENANTS


5.1 Access to Information.  Each of BBHC and SCDC hereby agree to continue
allowing the other party and its agents and advisors, until the Effective Time,
all reasonable access to their (and their subsidiaries’) respective files,
books, records, properties, assets, operations, personnel and offices and will
provide the other party with any and all information reasonably requested
relating to taxes, commitments, contracts, leases, licenses and real, personal
and intangible property and financial condition, results of operations, business
and prospects (including forecasts and projections) and will cause its
accountants, agents and other advisers to cooperate with the other party and its
agents in making all such information available.
 
5.2 Approvals.  BBHC and SCDC covenant and agree to use all reasonable
commercial efforts to obtain as soon as practicable any required regulatory,
stockholder and Member approvals.
 
5.3 SCDC Board.  At Closing, and consistent with all applicable regulatory
requirements, SCDC shall have received shareholder approval of the election of
the Principals as the directors of SCDC, and SCDC shall take all such action as
may be necessary (a) to cause J.W. Roth to be appointed to the SCDC Board to
serve until the next annual election of directors of SCDC, and (b) to cause Gary
Tedder to resign from the SCDC Board.
 
 
12

--------------------------------------------------------------------------------

 
5.4 Further Assurances.  At and after the Effective Time, the officers and
directors of BBHC shall be authorized to execute and deliver, in the name and on
behalf of BBHC, any deeds, bills of sale, assignments or assurances and to take
and do, in the name and on behalf of BBHC, any other actions and things to vest,
perfect or confirm of record or otherwise in BBHC any and all right, title and
interest in, to and under any of the rights, properties or assets of BBHC
acquired or to be acquired by BBHC as a result of, or in connection with, the
Contribution.  Upon the terms and subject to the conditions of this Agreement,
each of the parties hereto and its respective officers and directors shall (i)
make promptly such party’s respective filings, and thereafter make any other
required submissions, under applicable Laws with respect to the Contribution and
the other transactions contemplated hereby  and (ii) use their reasonable best
efforts to take, or cause to be taken, all appropriate action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws or otherwise to consummate and make effective the Contribution and the
other transactions contemplated hereby, including, without limitation, using
their reasonable best efforts to give or obtain all permits, consents, notices,
approvals, authorizations, qualifications and orders of or to Governmental
Authorities and parties to contracts with the BBHC or SCDC as are necessary for
the consummation of the Contribution and the other transactions contemplated
hereby.
 
ARTICLE 6
CONDITIONS


6.1 Mutual Conditions.  Completion of the Contribution is subject to the
fulfilment, or waiver by the party entitled to the benefit of the condition, of
the conditions precedent set forth in this Article 6.  The parties hereto will
use all reasonable commercial efforts to satisfy or cause to be satisfied all
the conditions precedent that are set forth in this Article 6, and will use all
commercially reasonable efforts to complete the Contribution as promptly as
possible.
 
The obligations of BBHC and SCDC to complete the Contribution will be subject to
the following conditions precedent:
 
 
a.  
this Agreement and the Contribution shall have been approved and adopted by the
Members, and each Member shall have executed the Consent and tendered the
Certificates;

 
b.  
the Spinoff shall have been completed;

 
c.  
the disinterested shareholders of SCDC shall have approved this Agreement and
the Exchange Ratio;

 
d.  
As promptly as practicable following the Effective Time, SCDC shall change its
name to “Bourbon Brothers Holding Corporation.” SCDC shall take any and all
actions that are reasonably necessary, proper or advisable to effect such
changes including, without limitation, preparing, executing and delivering such
agreements, registrations, applications, amendments, approvals, certifications
and other documents as may be necessary to effect such name change and symbol
change with Secretaries of State, the SEC, other Governmental Authorities and
the Financial Industry Regulatory Authority.

 
 
13

--------------------------------------------------------------------------------

 
e.  
Immediately prior to the Effective Time, BBRG shall have transferred 49% of its
ownership (the “Spinoff”) in BBRG to Bourbon Brothers Investors, LLC.

 
f.  
Prior to Closing, BBHC shall have demonstrated to SCDC that it has sufficient
cash on hand in an amount satisfactory to SCDC’s Board to accomplish at least
the initial phases of its business plan or, alternatively, evidence that BBHC
has already accomplished sufficient initial phases of BBHC’s business plan that
SCDC’s Board, in its sole discretion, deems satisfactory progress to support
BBHC’s overall business objectives.

 
g.  
SCDC shall have entered into an amendment to its franchise agreement with the
franchisor to the satisfaction of BBHC’s Managers, in their sole discretion

 
h.  
SCDC and BBHC shall have entered into a short term working capital loan such
that SCDC can continue to pursue its business plan with no working capital
shortfall.

 
i.  
no provision of any applicable Law shall be in effect, and no judgment,
injunction, order or decree shall have been entered since the date of this
Agreement and shall be in effect, that makes the Contribution illegal or
otherwise restrains, enjoins or otherwise prohibits the consummation of the
Contribution, except where the violation of such Law, judgment, injunction,
order or decree that would occur if the Contribution were consummated would not
have a material adverse effect on BBHC or a material adverse effect on SCDC;

 
j.  
SCDC shall have entered into replacement options and warrants, to be effective
as of the Effective Time, with the holders of the outstanding BBHC Rights,
applying the Exchange Ratio, but subject to the same vesting as set forth in
each such instrument issued by BBHC.

 
6.2 Additional Conditions to the Obligations of SCDC.  SCDC’s obligation to
complete the Contribution will be subject to the following conditions precedent:
 
(a)  
the representations and warranties of BBHC in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and at the
time of Closing, and BBHC shall so certify at Closing;

 
(b)  
BBHC shall have complied and duly performed in all material respects with its
covenants in this Agreement;

 
(c)  
the BBHC Board shall have adopted all necessary resolutions, and all other
necessary action shall have been taken by BBHC, to permit the completion of the
Contribution;

 
(d)  
there shall have been no adverse material change in the business and affairs of
BBHC, or any event, occurrence or development which would materially and
adversely affect the ability of BBHC to complete the Contribution;

 
 
14

--------------------------------------------------------------------------------

 
(e)  
the Members shall have executed the Consent and tendered the Certificates; and

 
(f)  
BBHC shall have provided documentation satisfactory to SCDC that each Member is
an “accredited investor” as that term is defined in Regulation D of the
Securities Act.

 
6.3 Additional Conditions to the Obligations of BBHC.  BBHC’s obligation to
complete the Contribution will be subject to the following conditions precedent:
 
(a)  
the representations and warranties of SCDC in this Agreement shall be true and
correct in all material aspects as of the date of this Agreement and at the time
of Closing, and SCDC shall so certify at Closing;

 
(b)  
SCDC shall have complied and duly performed in all material respects with its
covenants in this Agreement;

 
(c)  
the SCDC Board shall have adopted all necessary resolutions, and all other
necessary corporate action shall have been taken by SCDC to permit the
completion of the Contribution; and

 
(d)  
there shall have been no adverse material change in the business and affairs of
SCDC, or any event, occurrence, or development which could materially and
adversely affect the ability of SCDC to complete the Contribution.

 
ARTICLE 7
TERMINATION
 
7.1 Termination.  This Agreement may be terminated:
 
 
a.  
by either BBHC or SCDC (without the need for any action on the part of their
Members or stockholders, as applicable); or

 
b.  
if there shall be passed any Law or regulation that makes consummation of the
transaction contemplated herein illegal or otherwise prohibited or if any
injunction, order or decree enjoining BBHC or SCDC from consummating the
transactions contemplated herein is entered and such injunction, order or decree
has become final and without right of appeal.

 
7.2 Effects of Termination.  In the event of a termination of this Agreement
pursuant to this Article 7, (a) all further obligations of the parties under
this Agreement shall terminate, (b) no party shall have any right under or in
connection with this Agreement or the transactions contemplated hereby against
any other party, and (c) each party shall bear its own costs and expenses;
provided, however, that the termination of this Agreement under this Article 7
shall not relieve any party of liability for any material breach of this
Agreement prior to the date of termination, or constitute a waiver of any claim
with respect thereto.
 


 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 8
INDEMNIFICATION


8.1 Required Indemnification by BBHC.  BBHC and the Principals (collectively for
purposes of this Article 8, “BBHC”), jointly and severally, shall indemnify and
hold SCDC, its directors, officers, employees or agents harmless against and in
respect of all actions, suits, demands, judgments, costs and expenses (including
reasonable attorneys' fees) (collectively, “Damages”) resulting from, relating
to or constituting:  (i) any intentional misrepresentation or material breach of
any representation or warranty or non-fulfillment of any agreement on the part
of BBHC contained in this Agreement or any document prepared and delivered to
SCDC pursuant to this Agreement; or (ii) any obligations or undertakings
required to be performed by BBHC under this Agreement.
 
8.2 Required Indemnification by SCDC.  SCDC shall indemnify and hold BBHC, its
directors, officers, employees or agents, and Principal harmless against and in
respect of all third party Damages resulting from, relating to or constituting:
(i) any intentional misrepresentation or material breach of any representation
or warranty or non-fulfillment of any agreement on the part of SCDC contained in
this Agreement or any document prepared and delivered to BBHC pursuant to this
Agreement; (ii) any obligations or undertakings required to be performed by SCDC
under this Agreement.
 
8.3 Limitations.  The indemnification provided for in this Article 8 shall
survive through any statute of limitations period.
 
8.4 Notice of Claim.  Before a party entitled to indemnification hereunder may
claim against an indemnifying party, the indemnified party shall first serve
written notice of any alleged breach, non-performance, misrepresentation,
omission or the like giving rise to the claim for indemnification, along with
supporting documentation, and no action shall commence to enforce the indemnity
if the other indemnifying party cures the breach and compensates the indemnified
party for all indemnifiable costs due within thirty days after delivery of the
written notice and supporting documentation.
 
8.5 Defense of Claims.  If any legal proceeding shall be instituted, or any
demand or claim shall be made, against any party entitled to indemnification
hereunder, such indemnified party shall give prompt written notice thereof to
the indemnifying party and, except as otherwise provided in this Section 8, the
indemnifying party shall have the right to defend any litigation, action, suit,
demand, or claim for which indemnification may be sought.  If the indemnifying
party fails to defend the same within a reasonable length of time, the
indemnified party shall be entitled to assume the defense thereof, and the
indemnifying party shall be liable to repay the indemnified party for all
expenses reasonably incurred in connection with said defense (including
reasonable attorneys' fees and settlement payments) if it is determined that
such request for indemnification was proper.
 


 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 9
GENERAL


9.1 Definitions.  For purposes of this Agreement, the following terms will have
the following meanings when used herein with initial capital letters:
 
“Agreement” has the meaning assigned to it in the Preamble.
 
 “Business Day” means Mondays through Fridays, excluding days that are national
bank holidays.
 
“Certificate” has the meaning assigned to it in Section 2.2(a).
 
“Closing” has the meaning assigned to it in Section 1.2.
 
“Code” has the meaning assigned to it in the Recitals.
 
“Consent” has the meaning assigned to it in Section 1.8.
 
 “BBHC” has the meaning assigned to it in the Preamble.
 
“BBHC Board” has the meaning assigned to it in the Recitals.
 
“BBHC Financial Statements” has the meaning assigned to it in Section 3.1(j).
 
“BBHC Rights” has the meaning assigned to it in Section 2.5.
 
“BBRG” has the meaning assigned to it in Section 1.6.
 
 “Contribution” has the meaning assigned to it in Section 1.1.
 
“Contribution Consideration” has the meaning assigned to it in Section 2.1.
 
“Effective Time” has the meaning assigned to it in Section 1.2.
 
“Exchange Agent” has the meaning assigned to it in Section 2.2(a).
 
“Exchange Fund” has the meaning assigned to it in Section 2.2(a).
 
“Exchange Ratio” has the meaning assigned to it in Section 2.1.
 
“Governmental Authority” has the meaning assigned to it in Section 3.1(i).
 
“Law” means any federal, national, supranational, state, provincial, local or
similar constitution, statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law).
 
 
17

--------------------------------------------------------------------------------

 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.
 
“Principals” has the meaning assigned to it in the Preamble.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Share” and “Shares” have the meaning assigned to them in Section 1.1.
 
“Share Issuance” has the meaning assigned to it in the Recitals.
 
“Spinoff” has the meaning assigned to it in Section 1.6.
 
“OTCBB” has the meaning assigned to it in Section 4.1(a)(iii).
 
“SCDC” has the meaning assigned to it in the Preamble.
 
“SCDC Board” has the meaning assigned to it in the Recitals.
 
“SCDC Common Stock” has the meaning assigned to it in the Recitals.
 
“SCDC Documents” has the meaning assigned to it in Section 4.1(o).
 
“SCDC Financial Statements” has the meaning assigned to it in Section 4.1(k).
 
“Unit” and “Units” have the meaning assigned to them in Section 2.1.
 
9.2  
Time.  Time is of the essence of this Agreement.

 
9.3  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the Laws of the State of Colorado (other than its rules of conflicts of law
to the extent that the application of the Laws of another jurisdiction would be
required by such rules).

 
9.4  
Waiver of Jury Trial.  Each of the parties hereto hereby waives to the fullest
extent permitted by applicable Law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated hereby.

 
9.5  
Confidentiality.  In the event the transactions contemplated by this Agreement
are not consummated, the parties hereto agree to keep confidential any
information disclosed to each other in connection therewith; provided, however,
that such obligation shall not apply to information which (a) at the time of the
disclosure was public knowledge; (b) is required to be disclosed publicly
pursuant to any applicable federal or state securities Laws; (c) after the time
of disclosure becomes public knowledge (except due to the action of the
receiving party); (d) the receiving party had within its possession at the time
of disclosure; or (e) is ordered disclosed by a court or Governmental Authority
of proper jurisdiction.

 
 
18

--------------------------------------------------------------------------------

 
9.6  
Public Announcements.  Neither SCDC nor BBHC shall make any public announcement
concerning the Contribution or related negotiations without the other party’s
prior written approval, except as may be required by Law or rule of any stock
exchange or quotation system.  If such an announcement is required by Law or
rule of any stock exchange or quotation system, the party required to make the
announcement shall inform the other party of the contents of the announcement
proposed to be made and shall use its reasonable efforts to obtain the other
party’s approval for the announcement, which approval may not be unreasonably
withheld.

 
9.7  
Interpretation.  The headings herein are for convenience of reference only, do
not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions hereof.  Where a reference in this
Agreement is made to a Section, Exhibit or Schedule, such reference shall be to
a Section of, Exhibit to or Schedule of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” A reference in this Agreement to $ or dollars is to U.S.
dollars.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  References to “this
Agreement” shall include the disclosure letter (if any) delivered with this
Agreement.  Terms used with initial capital letters will have the meanings
specified, applicable to both singular and plural forms, for all purposes of
this Agreement.  All pronouns (and any variation) will be deemed to refer to the
masculine, feminine or neuter, as the identity of the Person may require.  The
singular or plural includes the other, as the context requires or permits.

 
9.8  
Construction.  The parties and their respective counsel have participated
jointly in negotiating and drafting this Agreement.  In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and their respective counsel,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provision of this Agreement.

 
9.9  
Notice.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt), (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), or (c) on the date sent by facsimile or e-mail
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient.  Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 9.8):

 


 
19

--------------------------------------------------------------------------------

 
 
If to SCDC, to:
 
Smokin Concepts Development Corp.
2 North Cascade Avenue, Suite 1400
Colorado Springs, Colorado 80903
Facsimile:  (719) 265-5872
 
with a copy (which will not constitute notice to SCDC) to:
 
Burns, Figa & Will, P.C.
6400 S. Fiddler’s Green Circle, #1000
Greenwood Village, Colorado 80111
Facsimile:  303-796-2777
Email:  tmehringer@bfwlaw.com
Attention:  Theresa M. Mehringer, Esq.
 
If to BBHC or Principals, to:
 
Bourbon Brothers Holding Company
2 North Cascade Avenue, Suite 1400
Colorado Springs, Colorado 80903
Facsimile:  (719) 265-5872
 
with a copy (which will not constitute notice to BBHC) to:
 
Polsinelli
1515 Wynkoop Street, Suite 600
Denver, Colorado 80202
Email:  dhensley@polsinelli.com
Attention:  Darren Hensley, Esq.

 
or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.
 
9.10  
Entire Agreement.  This Agreement and the exhibits and schedules constitute the
entire agreement among the parties with respect to the subject matter of this
Agreement and supersede all other prior agreements and understandings, both
written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement.  In the event of any inconsistency between the
statements in the body of this Agreement and the disclosure letters (other than
an exception expressly set forth as such in the disclosure letters), the
statements in the body of this Agreement will control.

 
9.11  
Amendment.  This Agreement may not be amended except by a writing duly signed by
the parties hereto.

 
9.12  
Severability.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 
 
20

--------------------------------------------------------------------------------

 
9.13  
Assignment.  This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.  No
party may assign its rights or obligations hereunder without the prior written
consent of the other parties.  No assignment shall relieve the assigning party
of any of its obligations hereunder.

 
9.14  
Remedies.  Except as otherwise provided in this Agreement, any and all remedies
expressly conferred upon a party to this Agreement will be cumulative with, and
not exclusive of, any other remedy contained in this Agreement, at Law or in
equity.  The exercise by a party to this Agreement of any one remedy will not
preclude the exercise by it of any other remedy.

 
9.15  
Waiver.  No waiver by any party hereto of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, will be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence, and no waiver will be
effective unless set forth in writing and signed by the party against whom such
waiver is asserted.

 
9.16  
Parties in Interest.  Nothing in this Agreement, express or implied, is intended
to or shall confer upon any other Person any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 
9.17  
Counterparts; Electronic Signatures.  This Agreement may be signed in one or
more counterparts, originally or by facsimile or other electronic transmission,
with each such counterpart taken together will form one and the same
agreement.  Facsimiles or other electronic transmission of signatures will be
given the same effect as originals.

 
9.18  
Attorneys’ Fees.  Each of the parties hereto shall be responsible to pay its
respective attorneys’ fees incurred in connection with the negotiation and
drafting of this Agreement.  In the event of any action by any party hereto to
enforce this Agreement, or any other agreement delivered pursuant hereto, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.

 
9.19  
No Tax Advice.  Each party acknowledges that any tax advice express or implicit
in the provisions of this Agreement is not intended or written to be used, and
cannot be used, by any taxpayer for the purpose of avoiding penalties that may
be imposed on any taxpayer by the Internal Revenue Service.  No party makes any
representation or warranty, express or implied, with respect to the tax
implications of any aspect of this Agreement on any other party, and each party
expressly disclaims any such representation or warranty with respect to any tax
consequences arising under this Agreement.  Each party has relied solely on its
own tax advisors with respect to the tax implications of this Agreement.

 
 
[SIGNATURE PAGE FOLLOWS]


 
21

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, BBHC and SCDC have caused this Agreement to be executed as
of the date first written above by their respective officers thereunto duly
authorized.
 
SMOKIN CONCEPTS DEVELOPMENT CORPORATION


By:     /s/ Robert B. Mudd   



BOURBON BROTHERS HOLDING COMPANY


By:     /s/ J.W.
Roth                                                                




PRINCIPALS


   /s/ J.W. Roth                                           


   /s/ Robert B. Mudd                                  


 
22

--------------------------------------------------------------------------------

 